     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 1 of 38 Page ID #:461




 1    DOUGLAS M. MILLER (Cal. Bar No. 240398)
      Email: millerdou@sec.gov
 2    KATHRYN C. WANNER (Cal. Bar No. 269310)
      Email: wannerk@sec.gov
 3
      Attorneys for Plaintiff
 4    Securities and Exchange Commission
      Michele Wein Layne, Regional Director
 5    John W. Berry, Associate Regional Director
      Amy J. Longo, Regional Trial Counsel
 6    444 S. Flower Street, Suite 900
      Los Angeles, California 90071
 7    Telephone: (323) 965-3998
      Facsimile: (213) 443-1904
 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
12
13     SECURITIES AND EXCHANGE                     Case No. 5:18-cv-00701-JGB-SP
       COMMISSION,
14
                    Plaintiff,
                                                   SECOND AMENDED COMPLAINT
15
             vs.
16                                                 Judge:     Hon. Jesus G. Bernal
       PETER H. POCKLINGTON,                       Courtroom: 1 (Riverside Courthouse)
17     LANTSON E. ELDRED, TERRENCE
18     J. WALTON, YOLANDA C.
       VELAZQUEZ a/k/a LANA
19     VELAZQUEZ a/k/a LANA PULEO,
       VANESSA PULEO, ROBERT A.
20     VANETTEN, NOVA OCULUS
21     PARTNERS, LLC, f/k/a THE EYE
       MACHINE, LLC, and AMC
22     HOLDINGS, LLC,
23                  Defendants.
24     EVA S. POCKLINGTON, DTR
25     HOLDINGS, LLC, COBRA
       CHEMICAL, LLC, and GOLD STAR
26     RESOURCES, LLC.
27                  Relief Defendants.
28

       Second Amended Complaint                    1               Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 2 of 38 Page ID #:462




 1          Plaintiff Securities and Exchange Commission (“SEC”) alleges:
 2                                JURISDICTION AND VENUE
 3          1.     The Court has jurisdiction over this action pursuant to Sections 20(b),
 4    20(d)(1) and 22(a) of the Securities Act of 1933 (“Securities Act”), 15 U.S.C. §§
 5    77t(b), 77t(d)(1) & 77v(a), and Sections 21(d)(1), 21(d)(3)(A), 21(e) and 27(a) of the
 6    Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78u(d)(1),
 7    78u(d)(3)(A), 78u(e) & 78aa(a).
 8          2.     Defendants have, directly or indirectly, made use of the means or
 9    instrumentalities of interstate commerce, of the mails, or of the facilities of a national
10    securities exchange in connection with the transactions, acts, practices and courses of
11    business alleged in this complaint.
12          3.     Venue is proper in this district pursuant to Section 22(a) of the Securities
13    Act, 15 U.S.C. § 77v(a), and Section 27(a) of the Exchange Act, 15 U.S.C. § 78aa(a)
14    because certain of the transactions, acts, practices and courses of conduct constituting
15    violations of the federal securities laws occurred within this district. In addition,
16    venue is proper in this district because defendants Peter H. Pocklington, Lantson E.
17    Eldred, Terrence J. Walton and Robert A. Vanetten all reside in this district, and the
18    principal places of business of defendants Nova Oculus Partners, LLC, formerly The
19    Eye Machine, LLC, and AMC Holdings, LLC are located in this district.
20                                          SUMMARY
21          4.     From 2014 to at least 2017, the defendants raised over $14 million from
22    more than 260 investors. But while doing so, they concealed the true identity of the
23    person at the helm of the company, misappropriated investor funds to pay personal
24    expenses, and funneled undisclosed and excessive commissions to their sales agents.
25          5.     The company at the heart of this fraud is defendant Nova Oculus
26    Partners, LLC, formerly The Eye Machine, LLC (“Eye Machine”), which was
27    founded by defendant Peter H. Pocklington (“Pocklington”), ostensibly to develop a
28    medical device to treat macular degeneration. Pocklington, however, is a convicted

       Second Amended Complaint                     2                   Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 3 of 38 Page ID #:463




 1    felon who has also been sanctioned by Arizona regulators for securities fraud. So, to
 2    prevent investors from learning that he is in control of Eye Machine, he had his co-
 3    defendant, Lantson E. Eldred (“Eldred”), serve as the “visual front” of the company,
 4    while Pocklington controlled the company from behind the scenes. To further this
 5    deception, the majority shareholder of Eye Machine is defendant AMC Holdings,
 6    LLC (“AMC Holdings”), a holding company owned indirectly by Pocklington’s wife.
 7           6.    In addition to concealing Pocklington’s role, Pocklington and Eldred
 8    made false and misleading statements to investors about how investor funds would be
 9    spent. They claimed in the private placement memoranda that only 28% of the
10    money raised from investors was “expected” to be used for “offering costs,” such as
11    commissions and accounting, legal and printing expenses. They knew, however, that
12    they were spending significantly more just on sales commissions alone.
13           7.    The bulk of those commissions went to defendants Vanessa Puleo
14    (“Puleo”), Yolanda C. Velazquez (“Velazquez”), and Robert A. Vanetten
15    (“Vanetten”). And they were paid more than the 28% disclosed to investors. For
16    example, Puleo and Velazquez (who is a two-time securities law recidivist herself)
17    received an outsized commission of 42.5%. These and other extremely high
18    commissions resulted in Eye Machine spending more than 40% of gross investor
19    funds on offering costs – well more than what was disclosed to investors.
20           8.    Pocklington and Eldred further defrauded investors by siphoning off at
21    least $681,587 of investor funds. Defendant Terrence J. Walton (“Walton”), who
22    held himself out as Eye Machine’s CFO, performed bookkeeping functions for the
23    company. Walton failed to act reasonably in that he took no steps to determine
24    whether Pocklington and Eldred’s use of investor funds were authorized under the
25    PPM.
26           9.    In addition, defendants Eye Machine, Pocklington, Eldred, Velazquez,
27    Puleo, and Vanetten violated the SEC’s registration requirements. For one, Eye
28    Machine’s securities offering was never registered with the Commission, as it was

       Second Amended Complaint                   3                  Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 4 of 38 Page ID #:464




 1    required to be. The offering did not qualify for any exemptions from these
 2    registration requirements, in part because of the prior securities fraud enforcement
 3    orders and judgments against Pocklington and Velazquez.
 4          10.    By engaging in this conduct:
 5                 (a)    defendants Eye Machine, AMC Holdings, Pocklington, and
 6    Eldred each have violated and may be continuing to violate the antifraud provisions
 7    of Section 17(a)(1) and (a)(3) of the Securities Act, 15 U.S.C. § 77q(a)(1) and (3),
 8    and Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rules 10b-5(a) and
 9    (c) thereunder, 17 C.F.R. § 240.10b-5(a) and (c);
10                 (b)    defendant Walton has violated and may be continuing to violate
11    the antifraud provisions of Section 17(a)(3) of the Securities Act, 15 U.S.C. §
12    77q(a)(3);
13                 (c)    defendants Eye Machine, AMC Holdings, and Pocklington each
14    have violated and may be continuing to violate the antifraud provisions of Section
15    17(a)(2) of the Securities Act, 15 U.S.C. § 77q(a)(2);
16                 (d)    defendants Eye Machine, Pocklington, and Eldred each have
17    violated and may be continuing to violate the antifraud provisions of Section 10(b) of
18    the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5(b) thereunder, 17 C.F.R. §
19    240.10b-5(b);
20                 (e)    defendants Pocklington and Eldred each have aided and abetted,
21    and may be continuing to aid and abet Eye Machine’s violations of these Exchange
22    Act antifraud provisions under Section 15(b) of the Securities Act, 15 U.S.C. §
23    77o(b), and 20(e) of the Exchange Act, 15 U.S.C. § 78t(e);
24                 (f)    defendant Pocklington also has violated, and may be continuing to
25    violate, the antifraud provisions of Section 10(b) of the Exchange Act, 15 U.S.C. §
26    78j(b), and Rule 10b-5 thereunder, 17 C.F.R. § 240.10b-5, as a control person of
27    defendant Eye Machine, under Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a);
28                 (g)    defendants Eye Machine, Pocklington, Eldred, Velazquez, Puleo,

       Second Amended Complaint                    4                  Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 5 of 38 Page ID #:465




 1    and Vanetten each have violated, and may be continuing to violate, the securities
 2    registration provisions of Sections 5(a) and 5(c) of the Securities Act, 15 U.S.C. §77f;
 3                 (h)    defendants Velazquez, Puleo, and Vanetten each have violated,
 4    and may be continuing to violate, the broker-dealer registration provisions of Section
 5    15(a) of the Exchange Act, 15 U.S.C. § 78o(a); and
 6                 (i)    defendant Velazquez has also violated, and may be continuing to
 7    violate, Section 15(b)(6)(B)(i) of the Exchange Act, 15 U.S.C. § 78o(b)(6)(B)(i),
 8    because she acted as an unregistered broker-dealer in direct contravention of a prior
 9    SEC order permanently barring her from doing so.
10          11.    With this action, the SEC seeks permanent injunctive relief against the
11    defendants to prevent future violations of the federal securities laws, disgorgement of
12    ill-gotten gains from certain defendants and from the relief defendants, along with
13    prejudgment interest, and civil penalties from certain defendants.
14                                    THE DEFENDANTS
15          12.    Defendant The Eye Machine, LLC (now known as Nova Oculus
16    Partners, LLC) is a Delaware limited liability company, headquartered in Indian
17    Wells, California. Eye Machine was founded to develop, manufacture, and lease a
18    biomedical device designed to deliver electrical current to the eye, for potential use in
19    treating patients with macular degeneration. Eye Machine and its securities have
20    never been registered with the SEC.
21          13.    Defendant AMC Holdings, LLC is a Delaware limited liability company,
22    headquartered in Indian Wells, California. AMC Holdings is the majority
23    shareholder of Eye Machine and is owned by a private trust. Relief defendant Eva
24    Pocklington is the beneficial owner of that trust.
25          14.    Defendant Peter H. Pocklington is a citizen of Canada, where he
26    previously owned several businesses, including car dealerships and a team in the
27    National Hockey League. He is currently residing in Palm Desert, California.
28    Pocklington is the undisclosed founder and undisclosed control person of Eye

       Second Amended Complaint                     5                  Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 6 of 38 Page ID #:466




 1    Machine.
 2          15.    Defendant Lantson E. Eldred resides in Palm Desert, California and was
 3    ostensibly the manager of Eye Machine and AMC Holdings. Eldred is a lawyer and
 4    has been admitted to practice law in California since 1978.
 5          16.    Defendant Terrence J. Walton resides in Palm Springs, California. He is
 6    a CPA and has held himself out as the chief financial officer (“CFO”) of defendant
 7    Eye Machine. Walton has been licensed as a CPA in California since 1980.
 8          17.    Defendant Yolanda C. Velazquez (a/k/a Lana Velazquez a/k/a Lana
 9    Puleo) resides in Orlando, Florida. As the manager of a now-defunct company,
10    Velazquez and salespeople she hired solicited investors on behalf of Eye Machine.
11          18.    Defendant Vanessa Puleo resides in Orlando, Florida and is married to
12    defendant Velazquez. As the manager of a separate and now-defunct company, Puleo
13    and salespeople she hired solicited investors on behalf of Eye Machine.
14          19.    Defendant Robert A. Vanetten resides in Mission Viejo, California. In
15    the past, he has held Series 22 and Series 63 licenses. Through a company he owned,
16    Vanetten solicited and may be continuing to solicit investors on behalf of Eye
17    Machine.
18                                THE RELIEF DEFENDANTS
19          20.    Relief defendant Eva S. Pocklington (“Eva Pocklington”) is a Canadian
20    citizen with permanent residency in the United States, who resides in Palm Springs,
21    California. Eva Pocklington is Pocklington’s wife and the beneficial owner of the
22    private trust that owns defendant AMC Holdings – the majority shareholder of Eye
23    Machine.
24          21.    Relief defendant DTR Holdings, LLC (“DTR Holdings”) is a Delaware
25    limited liability company headquartered in Indian Wells, California and is ostensibly
26    managed by Eva Pocklington. Eva Pocklington is the beneficial owner of the private
27    trust that owns DTR Holdings.
28          22.    Relief defendant Cobra Chemical, LLC (“Cobra Chemical”) is a

       Second Amended Complaint                   6                  Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 7 of 38 Page ID #:467




 1    Delaware limited liability company headquartered in Indian Wells, California and is
 2    managed by Eldred.
 3          23.    Relief defendant Gold Star Resources, LLC (“Gold Star Resources”) is a
 4    Delaware limited liability company headquartered in Indian Wells, California and is
 5    managed by Eldred.
 6                                        THE FRAUD
 7          A.     Pocklington’s and Velazquez’s Criminal and Regulatory History
 8          24.    Several years before Eye Machine began its private offering, two of the
 9    key participants in that offering, Pocklington and Velazquez, had each been
10    disciplined for various securities laws violations, and Pocklington had been
11    prosecuted for criminal misconduct.
12          25.    On or about May 21, 2010, Pocklington pleaded guilty to one felony
13    count of perjury in the matter of United States v. Pocklington, ED CR-09-00043-(A)-
14    VAP (C.D. Cal.).
15          26.    As part of his guilty plea, Pocklington admitted, under oath, that he
16    deliberately made false statements under penalty of perjury to the United States
17    Bankruptcy Court.
18          27.    On or about October 27, 2010, Pocklington was sentenced to two years
19    of probation, a $3,000 fine and 100 hours of community service.
20          28.    Subsequently, on or about May 8, 2013, Pocklington, without admitting
21    or denying the Findings of Fact and Conclusions of Law, consented to a cease and
22    desist order by the Arizona Corporation Commission for his involvement in private
23    offerings related to two mining companies, in In the Matter of Crystal Pistol
24    Resources, LLC, et al., S-20845A-12-0134.
25          29.    The Arizona Corporation Commission found that Pocklington had
26    engaged in state securities fraud, securities registration, and salesman-dealer
27    registration violations with respect to the two mining companies.
28          30.    According to the Arizona Corporation Commission, Pocklington led

       Second Amended Complaint                    7                  Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 8 of 38 Page ID #:468




 1    investors to believe, among other things, that the mining companies had obtained
 2    mineral rights to a mine in Arizona and would begin mining and processing gold
 3    within a short period of time when, in fact, the analyses relating to the quantity of
 4    gold in the mining claims were not supported by any of the sampling done in the
 5    reports disclosed to investors and the mining companies’ estimates of gold resources
 6    were not supportable with industry methods available at that time.
 7          31.       Pocklington was ordered to pay $5,149,316 in restitution and an
 8    administrative penalty of $100,000.
 9          32.       As for Velazquez, on or about February 15, 2005, she consented, without
10    admitting or denying the facts alleged in the SEC’s complaint, to the entry of a final
11    judgment against her in the SEC enforcement case SEC v. Crowley, et al., 04-80354-
12    CIV (S.D. Fl.). In that consent, she agreed to the entry of permanent injunctions
13    against violations of the antifraud, touting, securities registration, and broker-dealer
14    registration provisions of the federal securities laws.
15          33.       The SEC’s complaint included allegations that Velazquez had failed to
16    fully disclose the receipt of or amount of her company’s compensation for promoting
17    an investment, and otherwise engaged in conduct that operated as a fraud and deceit
18    on investors.
19          34.       Velazquez was ordered to disgorge $301,581 plus prejudgment interest
20    and pay a civil penalty of $120,000. She also consented to be barred from
21    participating in penny stock offerings, and further consented, in a follow-on SEC
22    administrative proceeding, to be barred by the SEC from associating with any broker-
23    dealer.
24          35.       On or about June 8, 2009, the SEC sued Velazquez a second time in SEC
25    v. Berkshire Resources, L.L.C., et al., 1:09-cv-00704-SEB-JMS (S.D. Ind.). There
26    again, without admitting or denying the allegations, Velazquez consented to the entry
27    of another final judgment, this one imposing permanent injunctions against violations
28    of the securities registration and broker-dealer registration provisions and Section

       Second Amended Complaint                     8                   Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 9 of 38 Page ID #:469




 1    15(b)(6)(B)(i) of the Exchange Act.
 2          36.    In the second SEC enforcement action against her, Velazquez was
 3    ordered to disgorge $280,329.08 plus prejudgment interest and pay a civil penalty of
 4    $130,000.
 5          B.     The Formation of Eye Machine
 6          37.    In or about January 2014, less than a year after the Arizona Corporation
 7    Commission entered the cease and desist and over $5 million restitution order against
 8    him, Pocklington directed Eldred to form Eye Machine and AMC Holdings.
 9          38.    Pocklington, who has publicly stated that he suffers from macular
10    degeneration, created Eye Machine ostensibly to develop, manufacture and lease to
11    medical professionals a biomedical device (or an “eye machine”) designed to deliver
12    an electrical current to specific regions of the eye, to treat age-related macular
13    degeneration and other forms of eye diseases.
14          39.    AMC Holdings acted as the holding company for all of Eye Machine’s
15    membership interests and is its majority shareholder. In addition, AMC Holdings
16    received a management administration fee from Eye Machine, and identified Eldred
17    as the manager of AMC Holdings. Eva Pocklington owns AMC Holdings through a
18    private trust that Eldred created at the direction of Pocklington.
19          40.    In actuality, Pocklington controlled Eye Machine at all relevant times.
20          C.     Eye Machine’s Solicitation of Investors
21          41.    Between April 2014 and May 2017, Eye Machine conducted six private
22    offerings, raising at least $14,089,422 from over 260 investors in several states.
23          42.    These offerings were all part of a single, ongoing financing scheme.
24    They all involved the offer and sale of the same class of securities (limited liability
25    membership units), provided for the same type of consideration (cash), and were for
26    the same general purpose (to fund Eye Machine’s operations).
27          43.    Eye Machine solicited investors for the offerings through sales agents,
28    who cold-called prospective investors off of lead lists, provided information to

       Second Amended Complaint                     9                   Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 10 of 38 Page ID #:470




 1     investors on password-protected websites, and conducted investor conference calls.
 2              44.   The Eye Machine units were, and may continue to be, offered and sold
 3     through interstate commerce.
 4              45.   Prior to investing, investors were given copies of the private placement
 5     memoranda (“PPMs”) and signed subscription agreements that acknowledged their
 6     receipt of the PPMs.
 7              46.   The offerings, of limited liability membership interest units at $1 per
 8     unit, were made pursuant to at least six PPMs:
 9                    (a)   the first PPM, dated April 10, 2014, offered $10 million in units;
10                    (b)   the second PPM, dated March 31, 2015, offered $10 million in
11     units;
12                    (c)   the third PPM, dated June 29, 2015, offered $10 million in units;
13                    (d)   the fourth PPM, dated March 31, 2016, offered $7 million in units;
14                    (e)   the fifth PPM, dated September 6, 2016, offered $7 million in
15     units; and
16                    (f)   the sixth PPM, dated February 1, 2017, offered, and may continue
17     to be offering, $7 million in units.
18              47.   Pocklington and Eldred each had ultimate control and authority over the
19     contents of the PPMs. Each provided the factual information contained in the PPMs
20     to Eye Machine’s outside counsel, who then used that information to draft the PPMs,
21     and each reviewed the PPMs before they were provided to investors.
22              48.   Eldred’s authority and control over the content of Eye Machine’s PPMs,
23     included, but was not limited to:
24                    (a)   reviewing and approving for outside counsel the sections of the
25     PPMs which describe AMC Holdings and Eldred’s connection with Eye Machine but
26     omit mention of Pocklington’s involvement with Eye Machine;
27                    (b)   reviewing and approving for outside counsel the PPMs’ use of
28     proceeds section; and

        Second Amended Complaint                     10                  Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 11 of 38 Page ID #:471




 1                  (c)      signing and sending a letter to Eye Machine’s outside counsel
 2     verifying that each PPM was complete, final, and ready to be sent to investors.
 3           49.    The PPMs attached and referenced the operating agreement and the
 4     subscription agreement for the Eye Machine, both of which listed Eldred as the
 5     signatory in his capacity as manager. The subscription agreement stated that the units
 6     were offered “pursuant to” the PPMs and that the representations in the PPM were
 7     “authorized by the Company.”
 8           50.    Eldred also signed the subscription agreements provided to Eye
 9     Machine’s investors as part of their investment materials and which specifically
10     referenced the associated PPMs.
11           51.    Eldred and others would, if necessary due to Pocklington’s eyesight,
12     explain the key provisions of the PPMs to Pocklington so he understood what was
13     being said in them.
14           52.    According to a Form D and Form D/A, Notice of Exempt Offering of
15     Securities, filed with the SEC on or about February 27, 2018 and March 16, 2018,
16     respectively, Eye Machine is in the process of conducting a seventh private offering.
17           53.    Upon information and belief, this seventh offering is also part of the
18     same single, ongoing financing scheme, in part, because it provides for the same type
19     of consideration (cash).
20           54.    Eye Machine has continued to solicit prospective investors, including as
21     recently as a September 2018, when defendant Vanetten contacted an investor and
22     solicited an investment in Eye Machine, in part, by falsely suggesting that the SEC
23     had dropped all charges against Eye Machine.
24           D.     Pocklington’s Hidden Control of Eye Machine
25           55.    Defendants Eye Machine, AMC Holdings, Pocklington, and Eldred took
26     several steps, including making false and misleading statements and engaging in
27     deceptive acts, to conceal Pocklington’s control of Eye Machine, and thereby covered
28     up his prior disciplinary record.

        Second Amended Complaint                     11                Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 12 of 38 Page ID #:472




 1           56.    The PPMs each contained false and misleading statements about who
 2     controlled Eye Machine and managed its day-to-day operations. According to the
 3     PPMs, Eldred had “full, exclusive and complete authority and discretion in the
 4     management and control of the business” of Eye Machine, subject only to the right of
 5     the members to vote on certain matters. The PPMs also touted Eldred’s professional
 6     and educational accomplishments.
 7           57.    Although the PPMs provided that Eldred could delegate his management
 8     authority, the PPMs stated that any person with delegated authority would act under
 9     Eldred’s supervision in administering Eye Machine’s day-to-day operations.
10           58.    The statements in the PPMs regarding Eldred’s role as manager of Eye
11     Machine were misleading because Pocklington was the one who actually controlled
12     Eye Machine.
13           59.    Contrary to what was disclosed to investors, Pocklington had ultimate
14     decision-making authority and control over Eye Machine, as evidenced by, for
15     example, the following:
16                  (a)   Pocklington researched the underlying technology, identified
17     scientists, surveyed competitors, and assembled Eye Machine’s team and technology;
18                  (b)   Pocklington did the hiring and firing for Eye Machine, including
19     hiring Eldred and deciding how much he would be paid;
20                  (c)   Pocklington instructed Eye Machine’s chief operating officer to
21     take business matters directly to him – and not to Eldred;
22                  (d)   Significant financial decisions involving Eye Machine could not
23     be made without Pocklington’s input; and
24                  (e)   Pocklington decided who received shares of Eye Machine and had
25     the authority to allocate shares to himself and others, including Walton and Eldred.
26           60.    Pocklington’s control over Eye Machine was understood by those
27     working at the company.
28           61.    Pocklington himself acknowledged that he made the “big picture

       Second Amended Complaint                    12                 Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 13 of 38 Page ID #:473




 1     decisions” for the company, and described Eldred as the “visual front” of the
 2     company who was nothing more than a “figurehead.”
 3           62.    Likewise, Eva Pocklington, whose private trust owned AMC Holdings
 4     (Eye Machine’s majority shareholder), described Pocklington as the “big boss” of
 5     Eye Machine.
 6           63.    Despite his control of the company, Pocklington’s name appeared
 7     nowhere in the first five Eye Machine PPMs.
 8           64.    The sixth Eye Machine PPM misleadingly described Pocklington as an
 9     “administrator and advisor,” without disclosing his control of the company.
10           65.    The misrepresentations and omissions in the PPMs about Pocklington’s
11     true role at the company pertained to material facts that reasonable investors would
12     have found important in making their investment decisions, particularly given
13     Pocklington’s prior history of fraud, including his felony perjury conviction and cease
14     and desist consent order for securities fraud.
15           66.    The misrepresentations and omissions in the PPMs as to Pocklington’s
16     control of Eye Machine were made by Pocklington, Eldred and Eye Machine.
17           67.    Pocklington, Eye Machine and AMC Holdings each received money in
18     the form of investors’ investments, by means of the misleading statements in the
19     PPMs regarding Pocklington’s control of Eye Machine.
20           68.    Defendants Pocklington, Eldred, and Eye Machine knew, or were
21     reckless in not knowing, that the PPMs misleadingly omitted Pocklington’s control of
22     the company, including his prior record.
23           69.    In addition, defendants Pocklington, Eye Machine, and AMC Holdings
24     failed to exercise reasonable care as to the representations in the PPMs as to who
25     controlled Eye Machine, and thus were negligent.
26           70.    To further conceal Pocklington’s control over Eye Machine, Pocklington
27     and Eldred engaged in several deceptive acts beyond what was written in the PPMs,
28     which gave investors a false and misleading appearance as to who really controlled

        Second Amended Complaint                    13                Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 14 of 38 Page ID #:474




 1     the company.
 2           71.    At Pocklington’s direction, Eldred created AMC Holdings to act as the
 3     majority shareholder of Eye Machine and created a private trust to act as the owner of
 4     AMC Holdings. This effectively distanced Pocklington from Eye Machine and AMC
 5     Holdings and helped conceal his de facto control over Eye Machine.
 6           72.    Pocklington concealed his full identity during conference calls with
 7     investors by allowing himself to be introduced simply as “Peter, one of our
 8     significant investors.”
 9           73.    Pocklington and Eldred concealed Pocklington’s management and
10     control of Eye Machine from their outside counsel, who helped them prepare the
11     PPMs, representing to outside counsel that Pocklington would only act as an
12     “advisor” to Eye Machine.
13           74.    Eldred concealed Pocklington’s management and control of the Eye
14     Machine on or about February 9, 2016, when, under penalty of perjury, he signed a
15     declaration stating that Pocklington “is a consultant for Eye Machine but is not now
16     and has never been a shareholder or officer of The Eye Machine.” The declaration
17     was filed by Eye Machine in Los Angeles Superior Court in support of a legal brief
18     opposing a motion to strike Eye Machine’s civil complaint as a SLAPP Suit, The Eye
19     Machine, LLC v. Wasserman, Comden, Casselman & Esensten, LLP, et al., Case No.
20     BC 603 834 (Los Angeles Sup. Ct., Feb. 9, 2016).
21           75.    In addition, Eldred signed, on behalf of Eye Machine three Forms D,
22     Notice of Exempt Offering of Securities, and three Forms D/A (amendments to Form
23     D), publicly filed with the SEC between on or about August 25, 2014 and on or about
24     September 26, 2016. Pocklington’s name does not appear in any of these forms.
25           76.      Eldred also later signed two Forms D and one Form D/A, publicly filed
26     with the SEC on April 12, 2017, February 27, 2018, and March 16, 2018.
27     Pocklington’s name appears in these forms, but he is misleadingly described as just
28     an “Administrator.”

        Second Amended Complaint                   14                 Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 15 of 38 Page ID #:475




 1           77.    In each of the five Forms D and three Forms D/A filed on behalf of Eye
 2     Machine, Eldred claimed that Eye Machine’s offering was exempt from registration
 3     with the SEC pursuant to Regulation D and certified that the offering was not
 4     disqualified from relying on a Regulation D exemption for any of the reasons stated
 5     in Rule 506(d). But, as alleged in more detail below, that rule states that the
 6     exemption is unavailable if any of the individuals participating in the offering are
 7     undisclosed “bad actors,” which Pocklington and Velazquez, both recidivists, are.
 8           78.    Concealing Pocklington’s control of Eye Machine enabled Eye Machine,
 9     AMC Holdings, Pocklington, and Eldred to conceal Pocklington’s extensive prior
10     record of criminal and regulatory violations from investors.
11           79.    Defendants Pocklington, Eldred, Eye Machine, and AMC Holdings
12     knew, or were reckless in not knowing, that their deceptive acts were giving investors
13     a false appearance as to who truly controlled Eye Machine.
14           80.    In addition, defendants Pocklington, Eldred, Eye Machine, and AMC
15     Holdings failed to exercise reasonable care in carrying out the deceptive acts that
16     created a false appearance as to who truly controlled the company.
17           81.    These deceptive acts that concealed Pocklington’s role at the company
18     pertained to material facts that reasonable investors would have found important in
19     making their investment decisions.
20           E.     Misappropriation and Misrepresentations Related to Investor Funds
21           82.    Defendants Eye Machine, Pocklington, and Eldred made several false
22     and misleading statements in the PPMs about how investor money would be spent
23     and, along with AMC Holdings, misappropriated investor funds.
24           83.    The PPMs claimed, in substance, that only approximately 28% of the
25     gross offering proceeds were “expected” to be used to pay all of the offering costs for
26     the offerings, which included commissions and things like accounting, legal, and
27     printing expenses.
28           84.    In fact, approximately 39% of the gross offering proceeds (or

       Second Amended Complaint                     15                  Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 16 of 38 Page ID #:476




 1     approximately $5,477,742) went to pay sales commissions alone.
 2           85.    The bulk of the commissions were paid to defendants Velazquez and
 3     Puleo, who raised approximately $11 million for Eye Machine between about June
 4     2014 and about January 2017. Together they received approximately $4,733,025 (or
 5     a commission of approximately 42.5%).
 6           86.    Defendant Vanetten, who raised at least $442,000 for Eye Machine
 7     between March 2016 and May 2017, received approximately $152,020 (or a
 8     commission of approximately 34%).
 9           87.    Although the “Risk Factors” section in the PPMs stated that syndication
10     costs, such as commissions and similar offering costs, “may be higher than expected”
11     and “could range up to 50% of the capital raised,” these statements failed to disclose
12     that offering costs were consistently higher than 28%. In fact, over the course of the
13     first six private offerings, approximately 40.72% of the funds raised from investors
14     went to pay offering costs (not 28%). Commissions made up more than 90% of those
15     offering costs.
16           88.    Pocklington was the one who arranged for Eye Machine to hire
17     Velazquez in or about June 2014, during the very first private offering, and told her
18     she would be the primary person selling units for Eye Machine and that she would
19     “always” be paid a 42.5% commission.
20           89.    Defendants Pocklington and Eldred were also the sole signatories on Eye
21     Machine’s initial bank account, used between April 2014 and July 2015.
22           90.    Pocklington and Eldred regularly reviewed Eye Machine’s bank records,
23     which reflected that during each of the first five offerings, Velazquez and Puleo had
24     consistently been paid commissions equaling approximately 42.5% of what they
25     raised for Eye Machine.
26           91.    Although defendants Eldred and Walton have been signatories on Eye
27     Machine’s bank account since June 2015, Pocklington has still been the one who
28     directs which payments are made out of the Eye Machine’s bank account.

        Second Amended Complaint                   16                 Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 17 of 38 Page ID #:477




 1           92.    The PPMs further claimed that the net proceeds of investor funds would
 2     be used towards the development of the eye machine, including to pay for the costs of
 3     preparing, submitting and processing an application to the FDA for approval of the
 4     eye machine as a medical device, processing of the Company’s patent application to
 5     the United States Office of Patents and Trademarks, developing trademarks and
 6     tradenames for the Company’s planned products and filing applications for them with
 7     the United States Office of Patents and Trademarks, researching, designing and
 8     manufacturing new working prototypes of the eye machine, and manufacturing eye
 9     machines for leasing to medical professionals.
10           93.    Contrary to the representations made to investors in the PPMs,
11     defendants Eye Machine, AMC Holdings, Pocklington, Eldred, and Walton
12     misappropriated approximately $681,587 of investor funds from Eye Machine’s bank
13     account, which were used to pay for the following undisclosed and unauthorized
14     expenses:
15                           Type of Expense                        Approximate
                                                                    Amount Spent
16
          Payments To DTR Holdings                                         $164,295
17
          Cash Payments To Eva Pocklington                                 $127,771
18
          Payments To Cobra Chemical                                       $99,475
19
          Payments to Eva Pocklington’s Personal Credit                    $90,863
20        Card
21        Payments To Gold Star Resources                                  $68,446
22        The Pocklingtons’ Health Insurance and Fitness                   $55,803
23        The Pocklingtons’ Personal Legal Expenses                        $50,663
24        Charitable And Political Donations                               $14,351
25        Flowers                                                           $5,797

26        Retail Purchases (Including Clothing and                          $4,123
          Furniture)
27
          Total                                                            $681,587
28

       Second Amended Complaint                   17                 Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 18 of 38 Page ID #:478




 1            94.   Relief defendants Eva Pocklington, DTR Holdings, Cobra Chemical and
 2     Gold Star Resources each received money from Eye Machine:
 3                  (a)   Eva Pocklington received approximately $127,771 in cash;
 4                  (b)   DTR Holdings received approximately $164,295 in payments;
 5                  (c)   Cobra Chemical received approximately $99,475 in payments;
 6     and,
 7                  (d)   Gold Star Resources received approximately $68,446 in
 8     payments.
 9            95.   Relief defendants Eva Pocklington, DTR Holdings, Cobra Chemical and
10     Goldstar Resources each had no legitimate claim to the money that each received
11     from Eye Machine.
12            96.   Eye Machine investors were not aware that their funds were being used
13     for undisclosed purposes, including to pay undisclosed and excessive commissions,
14     and for the Pocklingtons’ personal expenses. Reasonable investors would have
15     considered it important in their investment decision to know that their funds were
16     being used for purposes other than what was stated in the PPMs.
17            97.   The misrepresentations and omissions in the PPMs as to how investor
18     funds would be used or spent were made by Pocklington, Eldred and Eye Machine.
19            98.   Pocklington, Eye Machine and AMC Holdings each received money in
20     the form of investors’ investments, by means of the misleading statements in the
21     PPMs regarding how investor funds would be spent.
22            99.   Defendants Pocklington, Eldred, and Eye Machine knew, or were
23     reckless in not knowing, that the PPMs contained misrepresentations and omissions
24     regarding how investor funds would be used or spent. They also knew, or were
25     reckless in not knowing, that investor funds were being misappropriated or misused,
26     either for excessive commissions or, often, personal expenses, and that investors were
27     being given a false appearance as to how their money was being spent.
28            100. In addition, defendants Pocklington, Eye Machine, and AMC Holdings

       Second Amended Complaint                    18                 Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 19 of 38 Page ID #:479




 1     failed to exercise reasonable care when representing how investor funds would be
 2     used or spent in the PPMs, and thus were negligent. They also failed to exercise
 3     reasonable care when they misappropriated and misused the investor money.
 4           101. Defendant Walton, a CPA who has held himself out as Eye Machine’s
 5     CFO, negligently misappropriated and misused investor money and ignored red flags
 6     indicating Pocklington’s and Eldred’s questionable behavior.
 7           102. For example, Walton was a signatory on one or more of Eye Machine’s
 8     bank accounts and has admitted that he knew Eye Machine funds were being used to
 9     make payments directly to Eva Pocklington’s personal credit card, and that he knew
10     they had no legitimate business purpose and constituted “errors.”
11           103. Walton also personally signed at least one of the checks used to make an
12     improper payment to relief defendant Cobra Chemical.
13           104. Walton failed to act reasonably because he took no steps to determine
14     whether the expenditures identified above were authorized under the PPMs. In fact,
15     Walton admitted that the only portion of the PPMs he read was just one page having
16     to do with the amounts owed to AMC Holdings.
17           105. Walton never read the other portions of the PPMs that explained how
18     investor proceeds should have been spent.
19           106. Instead of questioning payments like those being made to Eva
20     Pocklington’s credit card, Walton incorrectly attributed these payments to the funds
21     owed to AMC Holdings in his bookkeeping.
22           107. As a result, Walton acted negligently because he failed to exercise
23     reasonable care and conform to the standard of care that would be exercised by a
24     reasonable person in reviewing the PPM disclosures that were disseminated to Eye
25     Machine investors.
26
27
28

       Second Amended Complaint                    19                 Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 20 of 38 Page ID #:480




 1           F.     Defendants’ Registration Violations
 2                   1.    Eye Machine’s offer and sale of its units were not registered
 3                         with the SEC
 4           108. The units sold by Eye Machine were securities. Each investor invested
 5     money in a common enterprise, namely the development of the eye machine, with the
 6     expectation that any profits derived from its development would come solely through
 7     the effort of others.
 8           109. As alleged above, the offers and sales of Eye Machine units were part of
 9     one integrated offering of securities. The six offers and sales that make up that
10     offering, and the integrated offering itself, were never registered with the SEC. No
11     registration statement was ever filed for the offer and sale of Eye Machine units, and
12     no exemption from registration was, or is, available for their offer or sale.
13           110. Defendants Eye Machine, Pocklington, Eldred, Velazquez, Puleo, and
14     Vanetten each directly or indirectly participated in the unregistered offer and sale of
15     Eye Machine units to investors.
16                  (a)    Eye Machine, as the issuer of the securities, directly offered and
17     sold the units in the unregistered offering.
18                  (b)    Pocklington offered and sold these units when he spoke to
19     investors on investor conference calls and at in-person meetings. He also provided
20     content for the PPMs.
21                  (c)    Velazquez spoke with investors individually, and Velazquez and
22     Puleo spoke with investors on investor conference calls. Velazquez and Puleo also
23     hired staff to contact and sell the units to potential investors. Velazquez also closed
24     investors’ transactions. Both Velazquez and Puleo earned sales commissions for
25     selling units to investors.
26                  (d)    Vanetten offered and sold units directly to investors, earning sales
27     commissions.
28                  (e)    Eldred indirectly offered and sold Eye Machine investments to

        Second Amended Complaint                      20                Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 21 of 38 Page ID #:481




 1     investors, because he provided content for the PPMs, reviewed and approved them,
 2     and was identified as Eye Machine’s manager. He was therefore a necessary
 3     participant and a substantial factor in Eye Machine’s offering.
 4           111. Eye Machine’s PPMs claimed that the offering was exempt from
 5     registration pursuant to Securities Act Section 4(2), Regulation D, Rule 506(c), which
 6     authorizes private offerings of unregistered securities to accredited investors when
 7     various conditions have been met.
 8           112. As alleged above, Eye Machine publicly filed with the SEC nine Forms
 9     D and Forms D/A, Notice of Exempt Offerings, claiming that its offering was exempt
10     from registration pursuant to Rule 506(c) under Regulation D. These forms certified
11     that the offering was not disqualified from relying on Regulation D for any of the
12     reasons stated in Rule 506(d) (the “bad actor” disqualification rule).
13           113. However, Rule 506(d) states that no exemption is available under the
14     rule if, among other things, an individual is an executive officer, promoter, or a
15     person that has been or will be paid (directly or indirectly) remuneration for soliciting
16     investors who is subject to certain events, including: (1) any court judgment entered
17     within five years before such sale of securities that, at the time of such sale, restrains
18     or enjoins such person from engaging or continuing to engage in any securities law
19     violations; (2) a final order of a state securities commission (or an agency or office of
20     a state performing like functions) based on a violation of any law or regulation that
21     prohibits fraudulent, manipulative, or deceptive conduct and was entered within ten
22     years before such sale of securities; or (3) an SEC order pursuant to Section 15(b) of
23     the Exchange Act that bars such person from being associated with any entity such as
24     a broker-dealer. If the disqualifying events occurred before the September 23, 2013
25     effective date of the bad actor disqualification rule, the issuer can still claim the
26     exemption, but only if it furnishes to each investor, a reasonable time prior to sale, a
27     description in writing of any matters that would have triggered disqualification.
28           114. The May 8, 2013 Arizona Corporation Commission cease and desist

        Second Amended Complaint                     21                   Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 22 of 38 Page ID #:482




 1     order entered against Pocklington, which found that he had engaged in securities
 2     fraud with respect to two mining companies, triggered the bad actor disqualification
 3     rule and prevented Eye Machine’s offering from being exempt pursuant to Rule
 4     506(c) because the order was not disclosed in any of Eye Machine’s PPMs until the
 5     sixth PPM in February 2017.
 6           115. In addition, the SEC’s 2005 order barring Velazquez from associating
 7     with a broker-dealer triggered the bad actor disqualification rule and prevented Eye
 8     Machine’s offering from being exempt pursuant to Rule 506(c) because the order was
 9     not disclosed in any of Eye Machine’s first five PPMs, during the time Velazquez
10     offered and sold Eye Machine’s units.
11           116. The December 2009 district court judgment against Velazquez for
12     securities law violations also triggered the bad actor disqualification rule and
13     prevented Eye Machine’s offering from being exempt pursuant to Rule 506(c)
14     because it was not disclosed in Eye Machine’s April 2014 PPM.
15           117. Since Pocklington’s and Velazquez’s disqualifying events occurred
16     before September 23, 2013, Eye Machine was required to fully disclose them to
17     investors a reasonable time before selling Eye Machine securities.
18           118. Eye Machine lacked a reasonable basis for not knowing of the
19     disqualifying events.
20           119. Pocklington admitted that he undertook no inquiry into Velazquez’s
21     background until several years after she began soliciting investors for Eye Machine.
22           120. In addition, in order to rely on the Regulation D, Rule 506(c) exemption,
23     all of Eye Machine’s investors had to be accredited, and Eye Machine was required to
24     take reasonable steps to verify accreditation.
25           121. Eye Machine cannot rely on the Regulation D, Rule 506(c) exemption
26     because not all of its investors were accredited.
27
28

        Second Amended Complaint                    22                  Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 23 of 38 Page ID #:483




 1                   2.    Defendants Velazquez, Puleo and Vanetten were unregistered
 2                         brokers
 3            122. Between in or about June 2014 and in or about January 2017, defendants
 4     Velazquez and Puleo acted as unregistered brokers for Eye Machine.
 5            123. Velazquez and Puleo raised approximately $11.1 million in investor
 6     money for Eye Machine, for which they received approximately $4,733,025 in
 7     commissions.
 8            124. Velazquez and Puleo used their now defunct companies, which they
 9     owned and operated separately in Florida, to establish boiler rooms, and enlisted
10     teams of sales agents to cold-call potential investors.
11            125. Velazquez and her company purchased lead lists for her sales agents to
12     use.
13            126. Velazquez and Puleo each provided their sales agents with scripts of
14     what to say to investors about Eye Machine.
15            127. Velazquez drafted the scripts used to solicit investors and would “close
16     the deal” when an investor seemed interested in investing in Eye Machine.
17            128. Velazquez also invited investors to join a weekly conference call where
18     Velazquez, Puleo, and Pocklington discussed Eye Machine and answered questions.
19            129.   Velazquez and Puleo also created three password-protected websites
20     that discussed Eye Machine.
21            130. Velazquez and Puleo did not qualify for any broker-dealer registration
22     exemptions, because they received transaction-based compensation from Eye
23     Machine in the form of sales commissions.
24            131. In or about June 2016, Velazquez and Puleo became “employees” of Eye
25     Machine. Pocklington admitted that Velazquez and Puleo’s “salary” was nothing
26     more than an advance on the commissions they were expected to earn from raising
27     money for Eye Machine, and that they would not have received additional advances
28     unless they raised enough money to cover their last advance.

        Second Amended Complaint                    23                Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 24 of 38 Page ID #:484




 1           132. Between in or about March 2016 and in or about May 2017, defendant
 2     Vanetten acted as an unregistered broker for Eye Machine.
 3           133. Vanetten raised at least $442,000 in investor money for Eye Machine,
 4     for which he received approximately $152,020 in commissions.
 5           134. Neither Velazquez, Puleo nor Vanetten were registered as broker-dealers
 6     in accordance with Section 15(b) of the Exchange Act, nor were any of them
 7     associated with a registered broker-dealer, at the time that those sales took place.
 8                                 FIRST CLAIM FOR RELIEF
 9                  Fraud in Connection with the Purchase or Sale of Securities
10         Violations of Section 10(b) of the Exchange Act and Rule 10b-5(a) and (c)
11       (against Defendants Eye Machine, AMC Holdings, Pocklington, and Eldred)
12           135. The SEC realleges and incorporates by reference paragraphs 1 through
13     134 above.
14           136. Defendants Eye Machine, AMC Holdings, Pocklington, and Eldred each
15     defrauded investors by concealing Pocklington’s control of Eye Machine, and by
16     misappropriating and misusing investor funds when, in fact, they knew, or were
17     reckless in not knowing, that defendant Pocklington, a convicted felon found to have
18     committed securities fraud in the past, was the one controlling Eye Machine, and that
19     investor funds were not being used in accordance with the PPMs. Defendants Eye
20     Machine, AMC Holdings, Pocklington, and Eldred engaged in numerous deceptive
21     acts to conceal this scheme, including authorizing and executing the transfer of funds,
22     concealing Pocklington’s full identity from investors during conference calls, creating
23     outside companies and entities, and concealing information from their outside
24     counsel.
25           137. By engaging in the conduct described above, defendants Eye Machine,
26     AMC Holdings, Pocklington, and Eldred, and each of them, directly or indirectly, in
27     connection with the purchase or sale of a security, and by the use of means or
28     instrumentalities of interstate commerce, of the mails, or of the facilities of a national

        Second Amended Complaint                     24                  Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 25 of 38 Page ID #:485




 1     securities exchange: (a) employed devices, schemes, or artifices to defraud; and (b)
 2     engaged in acts, practices, or courses of business which operated or would operate as
 3     a fraud or deceit upon other persons.
 4           138. By engaging in the conduct described above, defendants Eye Machine,
 5     AMC Holdings, Pocklington, and Eldred violated, and unless restrained and enjoined
 6     will continue to violate, Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and
 7     Rules 10b-5(a) and 10b-5(c) thereunder, 17 C.F.R. §§ 240.10b-5(a) & 240.10b-5(c).
 8           139. Defendant Pocklington is a control person of Eye Machine, because he
 9     possesses, directly or indirectly, the power to direct or cause the direction of the
10     management and policies of Eye Machine. Accordingly, pursuant to Section 20(a) of
11     the Exchange Act, 15 U.S.C. § 78t(a), Pocklington is liable to the SEC to the same
12     extent Eye Machine would be liable for its violations of Section 10(b) of the
13     Exchange Act and Rule 10b-5(a) and (c) thereunder.
14                                 SECOND CLAIM FOR RELIEF
15                            Fraud in the Offer or Sale of Securities
16                  Violations of Sections 17(a)(1) and (3) of the Securities Act
17       (against Defendants Eye Machine, AMC Holdings, Pocklington, and Eldred)
18           140. The SEC realleges and incorporates by reference paragraphs 1 through
19     134 above.
20           141. Defendants Eye Machine, AMC Holdings, Pocklington, and Eldred each
21     defrauded investors by concealing Pocklington’s control of Eye Machine, and by
22     misappropriating and misusing investor funds when, in fact, they knew, or were
23     reckless or negligent in not knowing, that defendant Pocklington, a convicted felon
24     found to have committed securities fraud in the past, was the one controlling Eye
25     Machine, and that investor funds were not being used in accordance with the PPMs.
26     Defendants Eye Machine, AMC Holdings, Pocklington, and Eldred engaged in
27     numerous deceptive acts to conceal this scheme, including authorizing and executing
28     the transfer of funds, concealing Pocklington’s full identity from investors during

        Second Amended Complaint                     25                  Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 26 of 38 Page ID #:486




 1     conference calls, creating outside companies and entities, and concealing information
 2     from their outside counsel.
 3           142. By engaging in the conduct described above, defendants Eye Machine,
 4     AMC Holdings, Pocklington, and Eldred, and each of them, directly or indirectly, in
 5     the offer or sale of securities, and by the use of means or instruments of transportation
 6     or communication in interstate commerce or by use of the mails directly or indirectly:
 7     (a) employed devices, schemes, or artifices to defraud; and (b) engaged in
 8     transactions, practices, or courses of business which operated or would operate as a
 9     fraud or deceit upon the purchaser.
10           143. By engaging in the conduct described above, defendants Eye Machine,
11     AMC Holdings, Pocklington, and Eldred violated, and unless restrained and enjoined
12     will continue to violate, Sections 17(a)(1) and 17(a)(3) of the Securities Act, 15
13     U.S.C. §§ 77q(a)(1) & 77q(a)(3).
14                                 THIRD CLAIM FOR RELIEF
15                            Fraud in the Offer or Sale of Securities
16                      Violations of Section 17(a)(3) of the Securities Act
17                                     (against Defendant Walton)
18           144. The SEC realleges and incorporates by reference paragraphs 1 through
19     134 above.
20           145. Defendant Walton negligently engaged in conduct that operated as a
21     fraud and deceit upon the investors in defendant Eye Machine when he took no steps
22     to determine whether certain expenditures of investor funds were permitted under the
23     PPMs, failed to read those portions of the PPMs that explained how investor proceeds
24     were supposed to be spent, signed the check for at least one of the improper payments
25     to relief defendant Cobra Chemical himself, and improperly accounted for the
26     payments made on Eva Pocklington’s personal credit card, even though he knew or
27     should have known there was no legitimate business purpose for the payments and
28     that they constituted errors.

        Second Amended Complaint                    26                 Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 27 of 38 Page ID #:487




 1           146. By engaging in the conduct described above, defendant Walton, directly
 2     or indirectly, in the offer or sale of securities, and by the use of means or instruments
 3     of transportation or communication in interstate commerce or by use of the mails
 4     directly or indirectly, negligently engaged in transactions, practices, or courses of
 5     business which operated or would operate as a fraud or deceit upon the purchaser.
 6           147. By engaging in the conduct described above, defendant Walton violated,
 7     and unless restrained and enjoined will continue to violate, Section 17(a)(3) of the
 8     Securities Act, 15 U.S.C. § 77q(a)(3).
 9                                 FOURTH CLAIM FOR RELIEF
10             Fraud in the Connection with the Purchase and Sale of Securities
11             Violations of Section 10(b) of the Exchange Act and Rule 10b-5(b)
12                  (against Defendants Eye Machine, Pocklington, and Eldred)
13           148. The SEC realleges and incorporates by reference paragraphs 1 through
14     134 above.
15           149. Defendants Eye Machine, Pocklington, and Eldred made material
16     misrepresentations and omissions to investors by claiming that Eldred would be the
17     sole person managing the day-to-day operations of Eye Machine when, in fact, they
18     knew, or were reckless in not knowing, that the company was also being controlled
19     by Pocklington, a convicted felon whom the Arizona Corporation Commission had
20     recently sanctioned for securities fraud; and by claiming that investor funds would be
21     spent in accordance with the terms contained in the PPMs when, in fact, they knew,
22     or were reckless in not knowing, that investor funds were being spent on things not
23     disclosed in the PPMs, including to pay undisclosed and excessive commissions and
24     to pay Pocklington’s and Eva Pocklington’s personal expenses.
25           150. By engaging in the conduct described above, defendants Eye Machine,
26     Pocklington, and Eldred, each of them, directly or indirectly, in connection with the
27     purchase or sale of a security, by the use of means or instrumentalities of interstate
28     commerce, of the mails, or of the facilities of a national securities exchange, made

        Second Amended Complaint                    27                  Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 28 of 38 Page ID #:488




 1     untrue statements of a material fact or omitted to state a material fact necessary in
 2     order to make the statements made, in the light of the circumstances under which they
 3     were made, not misleading.
 4           151. By engaging in the conduct described above, defendants Eye Machine,
 5     Pocklington, and Eldred violated, and unless restrained and enjoined will continue to
 6     violate, Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5(b)
 7     thereunder, 17 C.F.R. § 240.10b-5(b).
 8           152. Defendant Pocklington is a control person of Eye Machine, because he
 9     possesses, directly or indirectly, the power to direct or cause the direction of the
10     management and policies of Eye Machine. Accordingly, pursuant to Section 20(a) of
11     the Exchange Act, 15 U.S.C. § 78t(a), Pocklington is liable to the SEC to same extent
12     Eye Machine would be liable for its violations of Section 10(b) of the Exchange Act
13     and Rule 10b-5(b) thereunder.
14                                 FIFTH CLAIM FOR RELIEF
15                            Fraud in the Offer or Sale of Securities
16                      Violations of Section 17(a)(2) of the Securities Act
17            (against Defendants Eye Machine, AMC Holdings, and Pocklington)
18           153. The SEC realleges and incorporates by reference paragraphs 1 through
19     134 above.
20           154. Defendants Eye Machine, AMC Holdings, and Pocklington raised
21     approximately $14 million from investors by making material misrepresentations and
22     omissions to investors by claiming that Eldred would be the sole person managing the
23     day-to-day operations of Eye Machine when, in fact, they knew, or were reckless or
24     negligent in not knowing, that the company was also being controlled by Pocklington,
25     a convicted felon whom the Arizona Corporation Commission had recently
26     sanctioned for securities fraud; and by claiming that investor funds would be spent in
27     accordance with the terms contained in the PPMs when, in fact, they knew, or were
28     reckless or negligent in not knowing, that investor funds were being spent on things

        Second Amended Complaint                     28                  Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 29 of 38 Page ID #:489




 1     not disclosed in the PPMs, including to pay undisclosed and excessive commissions
 2     and to pay Pocklington’s and Eva Pocklington’s personal expenses.
 3           155. By engaging in the conduct described above, defendants Eye Machine,
 4     AMC Holdings, and Pocklington, and each of them, directly or indirectly, in the offer
 5     or sale of securities, and by the use of means or instruments of transportation or
 6     communication in interstate commerce or by use of the mails directly or indirectly,
 7     obtained money or property by means of untrue statements of a material fact or by
 8     omitting to state a material fact necessary in order to make the statements made, in
 9     light of the circumstances under which they were made, not misleading.
10           156. By engaging in the conduct described above, defendants Eye Machine,
11     AMC Holdings, and Pocklington violated, and unless restrained and enjoined will
12     continue to violate, Section 17(a)(2) of the Securities Act, 15 U.S.C. § 77q(a)(2).
13                                 SIXTH CLAIM FOR RELIEF
14                                Aiding and Abetting Violations of
15                            Section 17(a) of the Securities Act and
16                     Section 10(b) of the Exchange Act, and Rule 10b-5
17                        (against Defendants Pocklington and Eldred)
18           157. The SEC realleges and incorporates by reference paragraphs 1 through
19     134 above.
20           158.   Defendants Pocklington and Eldred aided and abetted defendant Eye
21     Machine’s scheme to defraud and its material misrepresentations to investors. By
22     helping draft the PPMs used in the offerings, concealing information from investors
23     and their outside counsel, misusing and misappropriating investor funds, and creating
24     various documents and entities designed to conceal defendant Pocklington’s
25     involvement in the offering, Pocklington and Eldred knowingly or recklessly
26     provided substantial assistance in Eye Machine’s violations.
27           159. By reason of the conduct described above, defendants Pocklington and
28     Eldred, pursuant to Section 15(b) of the Securities Act, 15 U.S.C. § 77o(b) and

       Second Amended Complaint                     29                 Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 30 of 38 Page ID #:490




 1     Section 20(e) of the Exchange Act, 15 U.S.C. § 78t(e), knowingly and recklessly
 2     provided substantial assistance to, and thereby aided and abetted defendant Eye
 3     Machine in its primary violations of Section 17(a) of the Securities Act, 15 U.S.C. §§
 4     77e, 77q, and Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5
 5     thereunder, 17 C.F.R. § 240.10b-5.
 6                                  SEVENTH CLAIM FOR RELIEF
 7                            Unregistered Offer and Sale of Securities
 8                    Violations of Sections 5(a) and 5(c) of the Securities Act
 9      (against Defendants Eye Machine, Pocklington, Eldred, Velazquez, Puleo, and
10                                             Vanetten)
11              160. The SEC realleges and incorporates by reference paragraphs 1 through
12     134 above.
13              161. Eye Machine’s offering was never registered with the SEC, and no
14     exemption from registration applied.
15              162. By engaging in the conduct described above, defendants Eye Machine,
16     Pocklington, Eldred, Velazquez, Puleo, and Vanetten, and each of them, directly or
17     indirectly, singly and in concert with others, has made use of the means or
18     instruments of transportation or communication in interstate commerce, or of the
19     mails, to offer to sell or to sell securities, or carried or caused to be carried through
20     the mails or in interstate commerce, by means or instruments of transportation,
21     securities for the purpose of sale or for delivery after sale, when no registration
22     statement had been filed or was in effect as to such securities, and when no
23     exemption from registration was applicable.
24              163. Defendants Eye Machine, Pocklington, Velazquez, Puleo and Vanetten
25     directly offered and sold Eye Machine’s securities.
26              164. Defendant Eldred indirectly offered and sold Eye Machine’s securities
27     and was a necessary participant and a substantial factor in Eye Machine’s offers and
28     sales.

        Second Amended Complaint                      30                  Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 31 of 38 Page ID #:491




 1           165. By engaging in the conduct described above, defendants Eye Machine,
 2     Pocklington, Eldred, Velazquez, Puleo, and Vanetten have violated, and unless
 3     restrained and enjoined, are reasonably likely to continue to violate, Sections 5(a) and
 4     5(c), 15 U.S.C. §§ 77e(a) & 77e(c).
 5                                EIGHTH CLAIM FOR RELIEF
 6                                 Unregistered Broker-Dealer
 7                       Violation of Section 15(a) of the Exchange Act
 8                    (against Defendants Velazquez, Puleo, and Vanetten)
 9           166. The SEC realleges and incorporates by reference paragraphs 1 through
10     134 above.
11           167. Defendants Velazquez, Puleo, and Vanetten acted as unregistered
12     brokers by, among other things, offering and agreeing to provide broker-dealer
13     services in exchange for transaction-based compensation, including a percentage of
14     funds raised, without being registered with the SEC.
15           168. By engaging in the conduct described above, defendants Velazquez,
16     Puleo, and Vanetten, and each of them, made use of the mails and means or
17     instrumentalities of interstate commerce to effect transactions in, and induced and
18     attempted to induce the purchase or sale of, securities (other than exempted securities
19     or commercial paper, bankers' acceptances, or commercial bills) without being
20     registered with the SEC in accordance with Section 15(b) of the Exchange Act, 15
21     U.S.C. § 78o(b), and without complying with any exemptions promulgated pursuant
22     to Section 15(a)(2), 15 U.S.C. § 78o(a)(2).
23           169. By engaging in the conduct described above, defendants Velazquez,
24     Puleo, and Vanetten have violated, and unless restrained and enjoined, are reasonably
25     likely to continue to violate, Section 15(a) of the Exchange Act, 15 U.S.C. § 78o(a).
26
27
28

       Second Amended Complaint                      31                Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 32 of 38 Page ID #:492




 1                                 NINTH CLAIM FOR RELIEF
 2                           Violating An Existing Broker-Dealer Bar
 3                   Violation of Section 15(b)(6)(B)(i) of the Exchange Act
 4                                 (against Defendant Velazquez)
 5           170. The SEC realleges and incorporates by reference paragraphs 1 through
 6     134 above.
 7           171. During the entire time defendant Velazquez was offering and providing
 8     broker-dealer services to defendant Eye Machine in exchange for transaction-based
 9     compensation, including a percentage of funds raised, an order under Section
10     15(b)(6)(A) of the Exchange Act was in effect with respect to Velazquez that had
11     been issued on or about March 18, 2005, permanently barring Velazquez from
12     associating with a broker or dealer.
13           172. By engaging in the conduct described above, defendant Velazquez made
14     use of the mails and means or instrumentalities of interstate commerce to effect
15     transactions in, and induced and attempted to induce the purchase or sale of,
16     securities in contravention of an order still in effect barring her from associating with
17     any broker-dealer without the consent of the SEC.
18           173. By engaging in the conduct described above, defendant Velazquez has
19     violated, and unless restrained and enjoined, is reasonably likely to continue to
20     violate, Section 15(b)(6)(B)(i) of the Exchange Act, 15 U.S.C. § 78o(b)(6)(B)(i).
21                                    PRAYER FOR RELIEF
22           WHEREFORE, the SEC respectfully requests that the Court:
23                                                 I.
24           Issue findings of fact and conclusions of law that Defendants committed the
25     alleged violations.
26                                                II.
27           Issue judgments, in forms consistent with Rule 65(d) of the Federal Rules of
28     Civil Procedure:

        Second Amended Complaint                    32                  Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 33 of 38 Page ID #:493




 1                  (a)   permanently enjoining defendants Eye Machine, AMC Holdings,
 2     Pocklington, and Eldred, and their officers, agents, servants, employees and
 3     attorneys, and those persons in active concert or participation with any of them, who
 4     receive actual notice of the judgment by personal service or otherwise, and each of
 5     them, from violating Sections 17(a)(1) and (3) of the Securities Act 15 U.S.C.
 6     §77q(a), and Section 10(b) of the Exchange Act 15 U.S.C. §§ 78j(b) and Rule 10b-
 7     5(a) and (c) thereunder, 17 C.F.R. § 240.10b-5;
 8                  (b)    permanently enjoining defendant Walton and his officers, agents,
 9     servants, employees and attorneys, and those persons in active concert or
10     participation with him, who receive actual notice of the judgment by personal service
11     or otherwise, and each of them, from violating Section 17(a)(3) of the Securities Act,
12     15 U.S.C. 77q(a)(3);
13                  (c)   permanently enjoining defendants Eye Machine, AMC Holdings,
14     and Pocklington, and their officers, agents, servants, employees and attorneys, and
15     those persons in active concert or participation with any of them, who receive actual
16     notice of the judgment by personal service or otherwise, and each of them, from
17     violating Section 17(a)(2) of the Securities Act 15 U.S.C. §77q(a)(2),
18                  (d)   permanently enjoining Eye Machine, Pocklington, and Eldred and
19     their officers, agents, servants, employees and attorneys, and those persons in active
20     concert or participation with any of them, who receive actual notice of the judgment
21     by personal service or otherwise, and each of them, from violating Section 10(b) of
22     the Exchange Act 15 U.S.C. §§ 78j(b) and Rule 10b-5(b) thereunder, 17 C.F.R. §
23     240.10b-5(b);
24                  (e)   permanently enjoining defendants Pocklington and Eldred, and
25     their officers, agents, servants, employees and attorneys, and those persons in active
26     concert or participation with any of them, who receive actual notice of the judgment
27     by personal service or otherwise, and each of them, from violating 17(a) of the
28     Securities Act 15 U.S.C. §77q(a), and Section 10(b) of the Exchange Act 15 U.S.C.

       Second Amended Complaint                    33                  Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 34 of 38 Page ID #:494




 1     §§ 78j(b) and Rule 10b-5 thereunder, 17 C.F.R. § 240.10b-5, as aiders and abettors
 2     under Section 15(b) of the Securities Act, 15 U.S.C. § 77o(b), and Section 20(e) of
 3     the Exchange Act, 15 U.S.C. § 78t(e); and
 4                  (f)   permanently enjoining defendant Pocklington, and his officers,
 5     agents, servants, employees and attorneys, and those persons in active concert or
 6     participation with him, who receive actual notice of the judgment by personal service
 7     or otherwise, and each of them, from violating Section 10(b) of the Exchange Act, 15
 8     U.S.C. § 78j(b), and Rule 10b-5 thereunder, 17 C.F.R. § 24010b-5, as a control
 9     person under Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).
10                                               III.
11           Issue judgments, in forms consistent with Rule 65(d) of the Federal Rules of
12     Civil Procedure, permanently enjoining defendants Eye Machine, Pocklington,
13     Eldred, Velazquez, Puleo, Vanetten and their officers, agents, servants, employees
14     and attorneys, and those persons in active concert or participation with any of them,
15     who receive actual notice of the judgment by personal service or otherwise, and each
16     of them, from violating Sections 5(a) and 5(c) of the Securities Act 15 U.S.C. §§
17     77e(a), 77e(c).
18                                               IV.
19           Issue judgments, in forms consistent with Rule 65(d) of the Federal Rules of
20     Civil Procedure, permanently enjoining defendants Velazquez, Puleo, Vanetten, and
21     their officers, agents, servants, employees and attorneys, and those persons in active
22     concert or participation with any of them, who receive actual notice of the judgment
23     by personal service or otherwise, and each of them, from violating Section 15(a) of
24     the Exchange Act 15 U.S.C. §§ 78o(a).
25                                               V.
26           Issue judgments, in forms consistent with Rule 65(d) of the Federal Rules of
27     Civil Procedure, permanently enjoining defendant Velazquez and her officers, agents,
28     servants, employees and attorneys, and those persons in active concert or

       Second Amended Complaint                    34                  Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 35 of 38 Page ID #:495




 1     participation with her, who receive actual notice of the judgment by personal service
 2     or otherwise, and each of them, from violating Section 15(b)(6)(B)(i) of the Exchange
 3     Act 15 U.S.C. §§ 78o(b)(6)(B)(i).
 4                                                VI.
 5           Issue judgments, in forms consistent with Rule 65(d) of the Federal Rules of
 6     Civil Procedure, permanently enjoining Pocklington from directly or indirectly,
 7     including, but not limited to, through any entity owned or controlled by Pocklington,
 8     participating in the issuance, purchase, offer, or sale of any security in an unregistered
 9     offering by an issuer.
10                                               VII.
11           Issue judgments, in forms consistent with Rule 65(d) of the Federal Rules of
12     Civil Procedure, permanently enjoining Velazquez from directly or indirectly,
13     including, but not limited to, through any entity owned or controlled by Velazquez,
14     soliciting any person or entity to purchase or sell any security in an unregistered
15     offering by an issuer.
16                                               VIII.
17           Order the defendants Pocklington, Velazquez, Puleo, and Vanetten and all the
18     relief defendants to disgorge all ill-gotten gains, together with prejudgment interest
19     thereon.
20                                                IX.
21           Order the defendants AMC Holdings, Pocklington, Eldred, Walton, Velazquez,
22     Puleo and Vanetten to pay civil penalties under Section 20(d) of the Securities Act 15
23     U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3).
24                                                X.
25           Retain jurisdiction of this action in accordance with the principles of equity and
26     the Federal Rules of Civil Procedure in order to implement and carry out the terms of
27     all orders and decrees that may be entered, or to entertain any suitable application or
28     motion for additional relief within the jurisdiction of this Court.

        Second Amended Complaint                    35                  Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 36 of 38 Page ID #:496




 1                                              XI.
 2           Grant such other and further relief as this Court may determine to be just and
 3     necessary.
 4     Dated: October 17, 2018
 5                                                    /s/ Douglas M. Miller
 6                                                    DOUGLAS M. MILLER
                                                      Attorney for Plaintiff
 7                                                    Securities and Exchange Commission
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       Second Amended Complaint                   36                  Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 37 of 38 Page ID #:497




 1                                    PROOF OF SERVICE
 2     I am over the age of 18 years and not a party to this action. My business address is:
 3           U.S. SECURITIES AND EXCHANGE COMMISSION,
             444 S. Flower Street, Suite 900, Los Angeles, California 90071
 4           Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
 5     On October 17, 2018, I caused to be served the document entitled SECOND
       AMENDED COMPLAINT on all the parties to this action addressed as stated on
 6     the attached service list:
 7     ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
       collection and mailing today following ordinary business practices. I am readily
 8     familiar with this agency’s practice for collection and processing of correspondence
       for mailing; such correspondence would be deposited with the U.S. Postal Service on
 9     the same day in the ordinary course of business.
10           ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
       which I personally deposited with the U.S. Postal Service. Each such envelope was
11     deposited with the U.S. Postal Service at Los Angeles, California, with first class
       postage thereon fully prepaid.
12
             ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
13     regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
       Angeles, California, with Express Mail postage paid.
14
       ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
15     office of the addressee as stated on the attached service list.
16     ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
       by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
17     deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
       Los Angeles, California.
18
       ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to
19     the electronic mail address as stated on the attached service list.
20     ☒    E-FILING: By causing the document to be electronically filed via the Court’s
       CM/ECF system, which effects electronic service on counsel who are registered with
21     the CM/ECF system.
22     ☐     FAX: By transmitting the document by facsimile transmission. The
       transmission was reported as complete and without error.
23
             I declare under penalty of perjury that the foregoing is true and correct.
24
25     Date: October 17, 2018                      /s/ Douglas M. Miller
                                                  Douglas M. Miller
26
27
28

                                                    1
     Case 5:18-cv-00701-JGB-SP Document 47 Filed 10/17/18 Page 38 of 38 Page ID #:498




 1                          SEC v. Peter H. Pocklington, etc. et al
                 United States District Court—Central District of California
 2                             Case No. 5:18-cv-00701-JGB-SP
 3                                    SERVICE LIST
 4
 5                Becky S. James, Esq. (served by CM/ECF only)
                  Jaya C. Gupta, Esq. (served by CM/ECF only)
 6
                  Rachael A. Robinson, Esq. (served by CM/ECF only)
 7                James & Associates
                  23564 Calabasas Road, Suite 201
 8
                  Calabasas, CA 91302
 9                Email: bjames@jamesaa.com
                          jgupta@jamesaa.com
10
                          rrobinson@jamesaa.com
11                Attorneys for Defendants Peter H. Pocklington, Terrence J. Walton,
12                Robert A. Vanetten, Nova Oculus Partners, LLC (f/k/a the Eye
                  Machine, LLC), AMC Holdings, LLC and Relief Defendants Eva S.
13                Pocklington, DTR Holdings, LLC, Cobra Chemical, LLC, and Gold
14                Star Resources, LLC

15                Michael P. McCloskey, Esq. (served by CM/ECF only)
16                Wilson, Elser, Moskowitz, Edleman and Dicker
                  401 W. A Street, Suite 1900
17                San Diego, CA 92101-7908
18                Email: michael.mccloskey@wilsonelser.com
                  Attorneys for Defendant Lantson E. Eldred
19
20                Sam Y. Edgerton, III (served by CM/ECFonly)
                  Johnny Lee Antwiler, II (served by CM/ECF only)
21                Freeman Mathis & Gary, LLP
22                2615 Pacific Coast Highway, Suite 300
                  Hermosa Beach, CA 90254
23                Email: sedgerton@fmglaw.com
24                       jantwiler@fmglaw.com
                  Attorneys for Defendants Yolanda Velazquez and Vanessa Puleo
25
26
27
28

                                               2
